Citation Nr: 1236751	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for service-connected bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from February 1977 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Albuquerque, Arizona (RO), which denied the benefits sought on appeal.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss has not been manifested by findings more severe than a pure-tone average of 38 decibels with 96 percent speech discrimination (Level I) in the right ear, and a pure-tone average of 43 decibels with 94 percent speech discrimination (Level I) in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating have not been met for the Veteran's bilateral sensorineural bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, VA sent a letter to the Veteran in October 2006 that addressed the notice elements concerning his claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with audiology examinations in December 2006, February 2008, and July 2011, in which the examiners identified the nature and severity of the Veteran's disability, and the examiners reported the audiogram results.  The July 2011 examination report also contain notation on the functional affect of the Veteran's bilateral sensorineural hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

The Veteran claims entitlement to a compensable disability rating for his bilateral hearing loss.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b).  

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affects on the Veteran's occupational function and daily activities.   See Martinak, 21 Vet. App. at 454-55.

The Veteran asserts that his hearing disability is more severe than the criteria associated with a noncompensable evaluation.  The Veteran reports that he has difficulty hearing people, especially when talking on the telephone, and he has to turn the television up very loud to understand what is being said.  

The Veteran's hearing impairment has been evaluated three times by VA and once by with a private audiological examination during the pendency of this appeal.  At the time of a December 2006 VA Audiology Examination, the report reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 0, 5, 10, 25, and 75 decibels in the right ear; and 0, 10, 10, 25, and 85 decibels in the left ear.  Pure-tone threshold averages were 29 in the right ear and 32 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 96 percent in both ears.  The Veteran was diagnosed with normal to severe bilateral sensorineural hearing loss.  

The Veteran submitted the report of a May 2007 private audiology examination.  The report contains the audiogram results in graphical form without numerical interpretation.  However, based on a lay review, the results appear to indicate slightly worse results than shown in the December 2006 VA examination report.  The report also shows that word recognition testing revealed speech recognition abilities were 96 percent in the right and 92 percent in the left, though it is unclear whether the provider utilized the Maryland CNC speech discrimination test, as required by VA regulations.  See 38 C.F.R. § 4.85.  The private audiologist evaluated the Veteran with normal to severe bilateral sensorineural hearing loss and with excellent word recognition scores. 

The Board notes that the Court has held that when a private examination reasonably appears to contain information necessary to decide a claim, VA has a duty to ask for clarification or explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  However, in view of the fact that the record contains subsequent VA examinations, the Board sees no need for an additional remand for translation of the older private audiograms as it is unlikely the older private examinations would show worse hearing in this case.

The report of a February 2008 VA Audiology Examination reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 20, 15, 20, 30 and 85 decibels in the right ear; and 20, 20, 25, 40, and 85 decibels in the left ear.  Pure-tone threshold averages were 38 in the right ear and 42 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 96 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with mild to moderate bilateral sensorineural hearing loss.  

The Veteran's hearing impairment was most recently evaluated in July 2011.  At the time of that examination, the report reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 5, 5, 10, 30, and 80 decibels in the right ear; and 5, 10, 15, 40, and 85 decibels in the left ear.  Pure-tone threshold averages were 32 in the right ear and 38 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 94 percent, bilaterally.  The Veteran was diagnosed with mild to severe bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran denied that his hearing impairment significantly impacted his ability work and affected his activities daily living.     

The Board finds that the Veteran does not have an exceptional pattern of hearing impairment.  He has neither puretone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, nor 4000 Hz levels, nor a puretone threshold at 1000 Hz of 30 decibels or less coupled with a puretone threshold at 2000 Hz of 70 decibels or more.   See 38 C.F.R. § 4.86.  As such, Table VI will be used to determine the severity of the Veteran's hearing impairment.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, the February 2008 VA examination shows the more severe hearing disability findings.  Based on the findings from that examination, his right ear qualified as Level I (puretone threshold average of 38 decibels, speech recognition score of 96 percent), and his left ear qualified as Level I (puretone threshold average of 42 decibels, speech recognition score of 94 percent).

The Board acknowledges that the Veteran has received worse speech recognition than those recorded in the February 2008 VA examination.  He has received scores of 94 percent in the right ear and 92 percent in the left ear.  However, even when considering those respective speech recognition scores in conjunction with the puretone threshold averages from the February 2008 VA examination, his hearing impairment continues to qualify as Level I, bilaterally.  

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for a compensable evaluation, as the evaluation indicated at the intersection of the column for Roman numeral I for both ears is zero percent.  There is no objective evidence that he meets the criteria for a compensable rating.  Although the Veteran asserts that his hearing is more severe than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the Board must consider the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  While the Veteran contends that his hearing impairment makes it difficult for him to hear people talking or listening to the television, he has denied any significant impact from his hearing impairment on his ability to work or his activities of daily living.  See July 2011 VA Audiology Examination report.  

The current noncompensable evaluation is reflected by the most recent medical evidence on record, and other than his concerns about the testing required by VA regulations to measure the severity of his hearing loss disability, the Veteran has not asserted and there is no indication that the findings from any of the VA examination reports are inadequate.  Therefore, the Board finds that the Veteran's claim for a compensable evaluation cannot be granted.

The Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the Veteran's symptomatology has worsened to a level that warrants a compensable rating at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The record reflects that the manifestation of the disability, bilateral hearing impairment, is that specifically contemplated by the schedular criteria.  The audiological results noted above are not severe enough to cause marked interference with employment beyond that contemplated by the schedule for rating disabilities.  Additionally, this disability has not necessitated frequent periods of hospitalization.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral sensorineural hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


